DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
Claims 1-4, 21-27, and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 13 of U.S. Patent No. 10,754,837 B2.
Claims 1, 2, 4, 6-7, 25, 27, and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 9-11, 13-14, and 16-20 of U.S. Patent No. 11,194,775 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other (see the table below for comparison of the two claims, where bolded text refers to matching claim language; italicized and underlined refers to matching claim language in a dependent claim of the present application).

Claims 1 and 24 of the present application (17/513,624)
Claims 1, 6, and 13 of the issued patent (U.S. Patent No. 10,754,837 B2)
A system comprising:
one or more processors; and
one or more non-transitory, computer-readable memory storing computer-executable instructions that, when executed by the one or more processors, configure the system to perform a plurality of operations comprising:































receiving, from each one of one or more storage managers, a first copy of a respective management database associated with its corresponding storage manager;

storing each first copy of the respective management database, as a corresponding offline database, resulting in one or more local databases;



prior to a reporting request, building one or more indices for selected one or more tables of the one or more local databases, wherein the one or more tables are selected according to one or more criteria, wherein:
at least one table of the selected one or more tables satisfies the one or more criteria, and
a first criterion of the one or more criteria is based on a specific timeframe of usage for the at least one table;






































receiving the reporting request for a report of metadata associated with the one or more storage managers, wherein the reporting request includes an indication of whether a search corresponding to the reporting request is to be performed against a particular subset of the one or more local databases;




producing a report based on processing the reporting request using the one or more indices, wherein the one or more local databases are searched based on the indication included within the reporting request;







[1] updating the one or more indices, based on the one or more criteria, wherein the updating comprises removing at least one index from the one or more indices based on another at least one table corresponding to the removed at least one index failing to satisfy all the one or more criteria; and

transmitting the report responsive to the reporting request.
A reporting system for processing data reporting requests against offline copies of management databases stored in a reporting server, the reporting system comprising:
a first network connecting the reporting server to one or more storage managers, wherein each of the one or more storage managers comprise a management database, the management database storing data including metadata;
a second network connecting the one or more storage managers to primary storage devices and secondary storage devices, wherein each of the one or more storage managers manage data storage operations of the primary storage devices to the secondary storage devices across the second network; and
a requestor for receiving a data reporting request from a requesting user, wherein the requestor sends the received data reporting request to the reporting server for processing, wherein the requestor includes one of the one or more storage managers or a standalone console1;
wherein the reporting server comprises:
at least one processor; and
at least one memory storing one or more local databases, wherein the at least one memory is coupled to the at least one processor, wherein the at least one processor and at least one memory cooperate to perform steps for processing data reporting requests against offline copies of management databases in the reporting server, the steps comprising:
receiving, from each of the one or more storage managers over the first network, a copy of management database data associated with each of the one or more storage managers;

storing the copies of management database data into one or more local databases of the reporting server, wherein the copies of the management database data are not used by the one or more storage managers for performing the data storage operations;
building one or more indices for the one or more local databases storing copies of management database data, wherein the building of the one or more indices occurs prior to receiving the data reporting request from the requestor, the building of the one or more indices including:
selecting one or more tables from the one or more local databases for indexing, wherein the one or more tables are selected for indexing when the one or more tables satisfy specific criteria, the specific criteria being at least one of: the one or more tables being the largest tables in the one or more local databases, and the one or more tables being the most frequently used within the one or more local databases2;

wherein determining whether specific criteria is satisfied by the one or more tables from the one or more local databases is based on analyzing queries submitted against the management databases of the storage managers3;
wherein the number of the one or more tables selected for indexing is less than a total number of the one or more tables in the one or more local databases;
updating the one or more indices for the one or more selected tables of the one or more local databases4, wherein the updating occurs according to at least one of: a regular schedule, a local database update, when a certain amount of data has been changed in the one or more tables of the one or more local databases, and manual initiation by a user5; and
in response to the one or more selected tables failing to satisfy the specific criteria, removing, by the reporting server, one or more indices of the one or more selected tables failing to satisfy the specific criteria6; and
performing, by the reporting server, data searching and reporting tasks for each of the one or more storage managers, the performing including:

receiving, by the reporting server, the data reporting request from the requester for a report of metadata associated with the one or more storage managers, wherein the data reporting request includes an indication of whether a search corresponding to the data reporting request is to be performed against a particular subset of the one or more local databases or all local databases available to the reporting server;

processing, by the reporting server, the data reporting request against the one or more local databases using the one or more indices in the reporting server, wherein the one or more local databases searched is based on the indication included within the data reporting request;

producing, by the reporting server, a data report as a result of processing the data reporting request; and










sending, by the reporting server, the data report to the requestor, wherein the requestor provides the data report to the requesting user7.


Claims 1 and 24 of the present application (17/513,624)
Claims 1, 8, and 15 of the issued patent (U.S. Patent No. 11,194,775 B2)
A system comprising:
one or more processors; and
one or more non-transitory, computer-readable memory storing computer-executable instructions that, when executed by the one or more processors, configure the system to perform a plurality of operations comprising:
receiving, from each one of one or more storage managers, a first copy of a respective management database associated with its corresponding storage manager;
storing each first copy of the respective management database, as a corresponding offline database, resulting in one or more local databases;





prior to a reporting request, building one or more indices for selected one or more tables of the one or more local databases, wherein the one or more tables are selected according to one or more criteria, wherein:
at least one table of the selected one or more tables satisfies the one or more criteria, and
a first criterion of the one or more criteria is based on a specific timeframe of usage for the at least one table;





receiving the reporting request for a report of metadata associated with the one or more storage managers, wherein the reporting request includes an indication of whether a search corresponding to the reporting request is to be performed against a particular subset of the one or more local databases;




producing a report based on processing the reporting request using the one or more indices, wherein the one or more local databases are searched based on the indication included within the reporting request;


updating the one or more indices, based on the one or more criteria, wherein the updating comprises removing at least one index from the one or more indices based on another at least one table corresponding to the removed at least one index failing to satisfy all the one or more criteria; and

transmitting the report responsive to the reporting request.
A reporting system comprising:
one or more processors; and
one or more non-transitory, computer-readable memory storing computer-executable instructions that, when executed by the one or more processors, configure the system to perform a plurality of operations comprising:
receiving, from one or more storage managers, a first copy of live management database data associated with its corresponding storage manager, wherein each of the one or more storage managers is associated with a corresponding management database that stores the corresponding first copy of live management database data;
storing the first copy of the live management database data as an offline copy of management database data into one or more local databases of a reporting server;
prior to a data reporting request, building one or more indices for the one or more local databases based on selected one or more tables from the one or more local databases according to one or more criteria, wherein:
each table of the selected one or more tables satisfies the one or more criteria, and,
a first criterion of the one or more criteria is based on a relative characteristic for a corresponding table of the selected one or more tables, wherein the relative characteristic is based on a specific timeframe of usage for the corresponding table;

receiving, by the reporting server, the data reporting request for a report of metadata associated with the one or more storage managers, wherein the data reporting request includes an indication of whether a search corresponding to the data reporting request is to be performed against a particular subset of the one or more local databases of the reporting server or all the local databases of the reporting server;

producing, by the reporting server, a report based on processing the data reporting request using the one or more indices, wherein the one or more local databases is searched based on the indication included within the data reporting request;

updating the one or more indices based on the one or more criteria, wherein updating comprises removing at least one index from the one or more indices where at least one table corresponding to the at least one index fails to satisfy at least one criterion from the one or more criteria; and

sending, by the reporting server, the data report to a requesting user.
Claims 2 and 25
Claims 2, 9, and 16
Claims 4 and 27
Claims 4, 11, and 18
Claims 6-7 and 29-30
Claims 3, 6-7, 10, 13-14, 17, and 19-20


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Prior Art
	The claims would be allowable over the prior art of record if the non-statutory double patenting rejection was overcome. Claims 5 and 28, which were not rejected under nonstatutory double patenting, are objected to by virtue of their dependency on their respective independent claims, which were rejected. No prior art rejection is hereby presented, as no prior art was found to teach, suggest, or otherwise render obvious the combination of the independent claim limitations.

	Relevant prior arts of record, other than those cited in the Information Disclosure Statement filed by Applicant on 28 October 2021, were:
Goyal et al. (“Goyal”) (US 2011/0066791 A1): discloses caching data based on one or more of which database object an item belongs to, an item type of the item, and a characteristic of the item, which is similar to the independent claims’ building of indices based on various criteria. However, Goyal is only tangentially related, and does not disclose a similar computing structure/architecture as the claimed invention (Goyal pertains to the use of an intermediate cache in communication with a database, which is different from the claimed invention).
Calvert (“Calvert”) (US 2013/0232138 A1): discloses indexing acquired content, which is similar to the claimed invention in that indices are built for acquired tables. However, Calvert pertains to a different field of invention (i.e., Calvert’s “content” is not the same as the claimed “information management data”, nor does Calvert pertain to offline reporting as in the claimed invention, but is more closely aligned with locating content in a directory), and retrieves the information rather than receives it from storage managers.



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
18 November 2022




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See claim 31 of the present application (not shown).
        2 See claim 2 of the present application (not shown).
        3 See claim 3 of the present application (not shown).
        4 This language appears later in the independent claim of the present application. See the claim language preceded by [1] on the left column on the next page
        5 See claim 4 of the present application (not shown).
        6 See footnote 4 above.
        7 See Claim 33 of the present application (not shown).